             Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                        v                              CRIMINAL NO. I9-4I7
                                                       CRIMINAL NO. 18.026
JUSTIN DAVID MAY



             GOVERNMENT'S OPPOSITION TO DEFENDANT'S MOTION FOR
                       RELEASE PENDING SENTENCING

                 Defendant JUSTIN DAVID is an habitual fraudster with no respect for the law, a

proven inability to both follow court orders and refrain from committing fraud, and a history      of

violent outbursts. He has pled guilty not once, but twice, in two separate cases pending before

this Court   - the first of which involved millions   of dollars in actual losses and over $3,000,000 in

intended losses. The second case only came about because, while free on bond after having pled

guilty in the first case, defendant MAY abused this Court's trust in him and committed virtually

identical fraud against additional victim companies, thereby violating his release conditions and

causing hundreds of thousands of dollars in further losses. Following his indictment in the

second case, on July 24,2019, defendant     MAY was ordered detained by Magistrate        Judge Wells

in both cases, based on his violation of the release conditions in his first case (which, of course,

required him to refrain from committing additional crimes). Defendant MAY subsequently

appeared before this Court and pled guilty in the second case as well, and has been in custody for

the approximately four months since his arrest on July 22,2079.

                 Defendant MAY now stands convicted in two separate cases before this Court and

is awaiting sentencing, which is currently set for January 10,2020 (l.e., less than two months

from now). He has filed a motion to be release pending his sentencing. In so moving, defendant
              Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 2 of 8




MAY ignores his egregious violation of his release conditions by committing more fraud while

on bond   -   a violation that must result in his revocation of release   if   release conditions are to have

any meaning.

                  Further, defendant MAY ignores the fact that, because he has already been

convicted and is pending sentencing, there is a presumption of detention pursuant to 18 U.S.C.

$ 3143 and defendant      MAY mustbe     detained unless this Court finds by clear and convincing

evidence that he is not likely to flee or pose a danger to the community. See 18 U.S.C.


$ 31a3(a)(1). As set forth more     fully herein, there is no basis for this Court to make the required

finding by clear and convincing evidence.

                  Indeed, defendant MAY does not even attempt to establish the existence of such

clear and convincing evidence, but instead argues that while incarcerated, he cannot get the

medication (stimulants) he claims he needs, hence he should be released. This argument not only

falls short, it is not even accurate. Defendant MAY does not need stimtlants. He wants

stimulants. FDC medical personnel have confirmed that there are numerous other medications

that defendant MAY could be prescribed and that are routinely prescribed by the BOP to treat

other inmates with the same symptoms, yet defendant MAY has refused to take any medications

other than the amphetamines he wants.

                  For these reasons, as set forth more fully herein, defendant MAY's motion for

release should be denied without a hearing.




                                                    -2-
          Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 3 of 8




I.      THE FACTS

        A.      Defendant MAY's Fraud

                Defendant MAY pled guilty to the charges that were returned on July 18,2019,

stemming from "warranty fraud," he committed against Lenovo and APC. At the time of the

offenses charged in this second indictment, defendant MAY was on bond after having pled guilty

to numerous offenses stemming from virtually identical fraud defendant MAY committed

against Cisco Systems and Microsoft. It is now clear that, rather than obtaining a legitimate job

while pending sentencing, defendant MAY apparently did exactly what he did in the first case

except with new victim companies. The evidence in the second case consists of records showing

defendant MAY's ordering of the items in question, shipping records showing the shipment to

addresses tied to defendant   MAY (including his home address)       and to UPS stores frequented by

defendant MAY, the testimony of UPS store employees who have identified defendant MAY as

the person who picked up the fraudulently-obtained items, eBay records showing the items were

sold through defendant MAY's eBay seller account, and PayPal and bank records showing that

the proceeds from the sale of the items were deposited into defendant       MAY's bank account. In

addition, when he was arrested on July 22,2019, defendant MAY made statements blaming the

agents in this case for failing to get him a legitimate job.

        B.      Likely Guideline Ranee

                In the first case, defendant MAY's presentence report calculates his offense level

as 27 based on intended losses of $3,449,509. This     will   increase once the losses in the second

case are added to this amount, resulting in losses of more than $3,500,000, and hence an offense

level of 29 (prior to any reduction for acceptance of responsibility, which the government would



                                                   3
          Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 4 of 8




oppose given his conduct in committing additional crimes). Defendant    MAY is, in at least a

Criminal History Category II, and his advisory sentencing guidelines range is, therefore,

potentially 97 to 121months.

               Moreover, by his conduct of engaging in additional fraud while on pretrial release

and while ostensibly cooperating with the government, defendant    MAY is now in breach of the

plea agreement he signed and will not be receiving any motions for downward departure or

variance, and the government is no longer bound by any sentencing stipulations in that

agreement.

       C.      Criminal Record and Violation of Pretrial Release Conditions

               A few months after pleading guilty in CR 18-026 (the first   case pending before

this Court), defendant MAY pled guilty on November 7,2018 in the New Castle County Court

of Common Pleas to terroristic threats based on his verbal altercation with the manager of   a


Toyota dealership. In a recorded call, defendant MAY threatened the manager that he would

"beat your fx*king ass with a tire wrench that's in the ft*king trunk." The defendant was

sentenced to six months of probation in that case.

               In a similar incident in2012, the defendant was convicted of criminal mischief

and disorderly conduct in the New Castle County Court of Common Pleas on December           3,2012,

and was sentenced to 30 days' confinement (suspended), based on his getting into a fight at the

New Castle Public Library during which defendant MAY told a library patron to go "fx*k

himself'and then struck the patron with   a computer keyboard after the patron asked defendant


MAY to get off of his cell   phone because he was speaking loudly in the library. (Note: defendant

MAY has also engaged in similar verbally abusive conduct with UPS Store employees as part of



                                                -4-
          Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 5 of 8




his offense conduct in his second case pending before this Court, who report that they remember

defendant MAY very well because he frequently yells and curses at them if they do not wait on

him quickly enough.

                Defendant MAY's criminal record also includes a June 9,2019 (i.e., while on

pretrial release in his first case pending before this Court) incident in Delaware in which he was

stopped by the police for driving with a suspended license and expired tags, a 2012 case from

New York involving petit larceny and criminal possession of stolen property that shows no

reported disposition, and a 2010 case from Boston for larceny and receiving stolen property that

was ultimately dismissed.

                Defendant MAY's has, therefore proven himself unable to follow rules. This

inability is also reflected in the at least 9 incidents that we can prove that he violated his pretrial

release terms in CR 18-026 by travelling to states other than Pennsylvania (EDPA) and Delaware

without getting prior approval form his pretrial services officer. For example, on July 16, 2019,

defendant MAY received a speeding ticket in New Jersey, despite having never requested prior

approval from his pretrial services officer. When questioned by his pretrial services officer about

this, defendant MAY claimed that he made a wrong turn and ended up in New Jersey. Defendant

MAY's bank records show that he made debit        card purchases in New York, New Jersey,

Maryland, and Virginia, on the following dates, and his pretrial services officer has confirmed

that he never asked for permission to travel outside of EDPA or Delaware on these dates:

                1.      lll30ll8 -   Brooklyn, NY

                2.      l2l03ll8 - Brooklyn NY, Ridgefield NJ

                3.      l2l05ll8 -   East Brunswick NJ, Cherry    Hill NJ



                                                    5
            Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 6 of 8




                 4.      l2ll4ll8 - Milltown NJ, Brooklyn NY,    Staten Island   NY

                 5.      01/09119   -   Baltimore MD, Leesburg VA

                 6.      0ll10ll9 - Owings Mills MD

                 7.      0ll17l19   -   Richmond VA, Midlothian VA

                 8.      02117119   -   Baltimore MD.

                Clearly, defendant MAY was just doing as he pleases while on pretrial release,

driving up and down the east coast, without requesting permission to do so. His criminal history

and his record of non-compliance while on pretrial release prove him to be a flight risk.

         D.     Danger

                Defendant MAY has also proven himself to be a danger to the community. As his

criminal record reflects, he has two convictions for using violence or threatening to use violence.

He has a clear anger management problem. The evidence in this case      will   show that defendant

MAY yells and curses at UPS employees if they do not wait on him fast enough. His actions in

engaging in new criminal conduct while on release, coupled with his past violations of his

release conditions and history of making threats and using violence reflects that he remains a

danger to society.

         E.     Lack of Employment

                Defendant MAY refused to obtain a legitimate job the entire time he was on

pretrial release. Instead, he supported himself by fraud.

II.      CONCLUSION

                 When all these factors are viewed in light of the substantial sentence defendant

faces   if convicted, it is clear that defendant MAY cannot show by clear and convincing    evidence




                                                   -6-
           Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 7 of 8




that he is not a flight risk or a danger to the community. When someone is granted the courtesy

of remaining on bond pending sentencing after pleading guilty to operating a $3.5 million fraud

scheme,   it is incumbent upon that person to honor the trust that the Court placed in him.

Defendant MAY did not do so, and instead committed more fraud while free on bond. Such

actions must have consequences if pretrial release conditions are to mean anything. Simply put,

there is no basis upon which to release defendant MAY pending sentencing.

                WHEREFORE, the goverrrment respectfully submits that defendant MAY's its

Motion for Release Pending Sentencing should be denied.

                                               Respectfully submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attorney

                                               t



                                               MICHAEL      S
                                                                      f
                                               Assistant United States Attorney




                                                   -7   -
         Case 2:18-cr-00026-JHS Document 38 Filed 11/18/19 Page 8 of 8




                                    CERTIFICA          OF SERVICE

              I certify that   a copy   of the Government's Opposition to Defendant's Motion for

Release Pending Sentencing was served by email on

                                          Natasha Taylor-Smith
                                 Federal Community Defender Office
                                            601 Walnut Street
                                              Suite 540 West
                                         Philadelphia, PA 19106
                                   Natasha_Tayl or- S mith@fd. org



                                                                            t
                                                 lsl
                                                 MICHAEL S. LO
                                                 Assistant United States Attorney



Date: November 18,2019




                                                   -8-
